18-3131
     Singh v. Garland
                                                                               BIA
                                                                           Criss, IJ
                                                                      A206 469 181
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            DENNY CHIN,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   CHARANJEET SINGH,
15            Petitioner,
16
17                      v.                                  18-3131
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Dalbir Singh, Esq., New York, NY.
25
 1   FOR RESPONDENT:             Brian M. Boynton, Acting Assistant
 2                               Attorney General; Song Park,
 3                               Acting Assistant Director; Siu P.
 4                               Wong, Trial Attorney, Office of
 5                               Immigration Litigation, United
 6                               States Department of Justice,
 7                               Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Charanjeet Singh, a native and citizen of

13   India, seeks review of a September 27, 2018 decision of the

14   BIA affirming a July 26, 2017 decision of an Immigration Judge

15   (“IJ”) denying Singh’s application for asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).     In re Charanjeet Singh, No. A 206 469 181 (BIA.

18   Sept. 27, 2018), aff’g No. A 206 469 181 (Immig. Ct. N.Y.C.

19   Jul. 26, 2017).    We assume the parties’ familiarity with the

20   underlying facts and procedural history.

21       We have considered the IJ’s decision as supplemented and

22   modified by the BIA.    See Yan Chen v. Gonzales, 417 F.3d 268,

23   271 (2d Cir. 2005).     The applicable standards of review are

24   well established.      See 8 U.S.C. § 1252(b)(4)(B); Paloka v.

25   Holder, 762 F.3d 191, 195 (2d Cir. 2014); Gjolaj v. Bureau of


                                     2
 1   Citizenship & Immigration Servs., 468 F.3d 140, 143 (2d Cir.

 2   2006); Yanqin Weng v. Holder, 562 F.3d 510, 513, 516 (2d Cir.

 3   2009).

 4        For asylum and withholding of removal, “the applicant

 5   must establish that race, religion, nationality, membership

 6   in a particular social group, or political opinion was or

 7   will be at least one central reason for persecuting the

 8   applicant.”                 8 U.S.C.         § 1158(b)(1)(B)(i);         id.

 9   § 1231(b)(3)(A); see also Matter of C-T-L-, 25 I. & N. Dec.

10   341, 348 (BIA 2010).          There may be “more than one motive for

11   mistreatment, as long as at least one central reason for the

12   mistreatment is on account of a protected ground.”                   Acharya

13   v.   Holder,    761   F.3d     289,    297   (2d    Cir.   2014)   (internal

14   quotation marks omitted).             An applicant “must provide some

15   evidence       of     [a     persecutor’s          motives],   direct     or

16   circumstantial.”           INS v. Elias-Zacarias, 502 U.S. 478, 483

17   (1992).

18   Particular Social Group

19        As an initial matter, the BIA erred in stating that

20   Singh’s proposed social group of “those who enter marriage

21   without parental permission or in violation of a societal

22   norm” was not socially distinct because he had not shown that


                                            3
 1   individuals in the group “would socialize and organize around

 2   this trait.”     Establishing membership in a particular social

 3   group does not require showing that group members socialize

 4   or organize around a particular trait.                      Koudriachova v.

 5   Gonzales, 490 F.3d 255, 260–62 (2d Cir. 2007).                  But the agency

 6   did not otherwise err in concluding that Singh’s proposed

 7   group was not cognizable.       To be cognizable, a social group

 8   must be “(1) composed of members who share a common immutable

 9   characteristic,       (2) defined         with       particularity,           and

10   (3) socially     distinct    within       the     society       in   question.”

11   Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014).                      The

12   “social   distinction”      requirement         is   satisfied       where    the

13   society in question perceives individuals to have a shared

14   characteristic as a group.       See Paloka, 762 F.3d at 196.

15        Singh testified that he feared returning to India because

16   his in-laws (or people acting on their behalf) had harmed him

17   in the past, and he fears becoming a victim of an honor

18   killing because he and his wife married without permission.

19   Singh did not claim that he feared anyone other than his in-

20   laws, or that his in-laws or assailants seek to harm any other

21   person “who entered marriage without parental permission or

22   in   violation   of   a   societal       norm.”      For    a    group   to    be


                                          4
 1   cognizable, it must be perceived as a group by the society,

 2   not just the persecutors, and a proposed group fails this

 3   test when harm is motivated by criminal ends or a personal

 4   vendetta.       See id.; Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73

 5   (2d Cir. 2007) (“When the harm visited upon members of a group

 6   is   attributable        to    the    incentives          presented      to    ordinary

 7   criminals rather than to persecution, the scales are tipped

 8   away    from    considering          those       people    a   ‘particular         social

 9   group.’”); In re A-M-E & J-G-U-, 24 I. & N. Dec. 69, 74–75

10   (BIA 2007) (denying claim where “underlying motivation” for

11   harm     “stem[med]           from     common        crime          and/or     personal

12   vengeance”).         Additionally,               Singh’s       evidence       of   honor

13   killings does not lead to the conclusion that “those who enter

14   marriage       without    parental       permission            in    violation      of   a

15   societal norm” is a discrete group, because a group cannot be

16   defined solely by the persecution it suffers.                             See Paloka,

17   762 F.3d at 196 (“[W]hat matters is whether society as a whole

18   views the group as socially distinct, not the persecutor’s

19   perception.”).

20   Political Opinion

21          Substantial       evidence        also        supports          the     agency’s

22   determination that Singh failed to show that his political


                                                  5
 1   opinion “was or will be one central reason” for his harm.                  8

 2   U.S.C. § 1158(b)(1)(B)(i); see Acharya, 761 at 297 (“[A]sylum

 3   may be granted where there is more than one motive for

 4   mistreatment, as long as at least one central reason for the

 5   mistreatment is on account of a protected ground.”(internal

 6   quotation marks omitted)).            Political opinion can be either

 7   real or imputed by the persecutor, but in either case, it

 8   must   be    the    persecutor’s   motivation       for   the   harm.    See

 9   Yueqing     Zhang    v.   Gonzales,    426   F.3d   540,   545   (2d    Cir.

10   2005).      As the agency observed, Singh primarily argued that

11   his in-laws targeted him because he had married their daughter

12   without permission.         There is no indication that Singh had

13   more than a minimal involvement in politics, he did not

14   testify that his assailants identified his party or their

15   own, and the political difference appeared tangential to his

16   attackers’ desire to harm him on account of his marriage.

17   Accordingly, the agency reasonably concluded on this record

18   that Singh’s harm stemmed from a personal vendetta, rather

19   than his political opinion.            See id.; In re J-B-N- & S-M-,

20   24 I. & N. Dec. 208, 214 (BIA 2007)(The protected ground




                                           6
 1   “cannot        be   incidental,        tangential,        superficial,           or

 2   subordinate to another reason for harm.”).

 3   Convention Against Torture

 4          To receive protection under the CAT, an applicant must

 5   “establish that it is more likely than not that he . . . would

 6   be tortured if removed to the proposed country of removal.”

 7   8 C.F.R. § 1208.16(c)(2).            “Torture is defined as any act by

 8   which severe pain or suffering, whether physical or mental,

 9   is   intentionally       inflicted     on    a   person    .     .    .    at   the

10   instigation of or with the consent or acquiescence of, a

11   public       official   or   other    person     acting    in    an       official

12   capacity.”       Id. § 1208.18(a)(1).

13          The     agency   reasonably         concluded      that       there      was

14   insufficient evidence that Singh would “more likely than not”

15   be tortured because his father-in-law is a police officer who

16   wants to kill him and will prevent the police from protecting

17   him.     Apart from his testimony about an attempt to report an

18   attack, his evidence described general corruption in India

19   and instances of honor killings, but no government complicity

20   in honor killings or evidence that the police were working

21   for or against specific political parties.                      Without more,

22   such evidence is insufficient to demonstrate that Singh will


                                            7
 1   “more likely than not”         be tortured with the consent or

 2   acquiescence    of   public    officials.   See   Mu-Xing   Wang   v.

 3   Ashcroft, 320 F.3d 130, 144 (2d Cir. 2003) (requiring showing

 4   that      someone    in       applicant’s   “particular     alleged

 5   circumstances” would be tortured); Mu Xiang Lin v. U.S. Dep’t

 6   of Justice, 432 F.3d 156, 160 (2d Cir. 2005) (requiring

 7   “particularized evidence” beyond general country conditions).

 8          For the foregoing reasons, the petition for review is

 9   DENIED.    All pending motions and applications are DENIED and

10   stays VACATED.

11                                    FOR THE COURT:
12                                    Catherine O’Hagan Wolfe,
13                                    Clerk of Court




                                        8